Citation Nr: 1532217	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-24 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a cardiovascular disease, including disease exhibited by atrial fibrillation, and to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for atrial fibrillation, to include as due to his stressful duties in service, as well as herbicide exposure.  Treatment records dated from 1996 through 2012 note treatment for atrial fibrillation.  Further, the Veteran states that he experienced rapid heartbeat in service and intermittently since service.

Regarding in-service herbicide exposure, the Veteran claims that he was exposed to herbicides in 1974 when he stopped in Saigon, Vietnam while en route to Ramasun Air Force Base (AFB) in Thailand.  He submitted an April 2013 statement from a fellow Air Force veteran to corroborate his account.  The Veteran also asserted that he was exposed to herbicides at Udorn AFB (a Royal Thai AFB) in Thailand, as he was in and around Udorn almost weekly while stationed at Ramasun.

Regarding the Veteran's claimed herbicide exposure in Vietnam, a Department of the Air Force memorandum confirms that the Veteran's unit was stationed in Ramasun, Thailand between January and August 1974.  The memorandum further noted that the Veteran's unit drew down its operations in Thailand, and thus personnel could have performed TDY travel through Saigon, Vietnam to/from the 6921 SG in 1974.  While the unit histories contained no references to the Veteran, the memorandum indicated that unit histories seldom mention the names of lower ranking personnel, and do not typically contain individual assignment or travel orders. 

Considering the Veteran's unrebutted reports of his travel to Vietnam corroborated by a service acquaintance, the Board concedes herbicide exposure in Vietnam.

The Board finds that an examination is warranted to determine if the Veteran has a cardiovascular disease, including disease exhibited by atrial fibrillation, due to Agent Orange exposure or any other incident in service.

Finally, the Board notes that in his July 2009 formal appeal, the Veteran stated that he was treated for atrial fibrillation at Harrison Hospital in 1982.  However, the RO had previously only requested treatment records from Harrison Hospital since 1991.  Thus, the RO should request the Veteran to authorize VA to obtain such treatment records on his behalf or to submit them directly.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA so that VA may obtain outstanding treatment records from Harrison Hospital beginning in 1982.  The Veteran may also submit these records directly to VA. All requests and responses, positive and negative, must be documented in the claims file.

If records are identified but not obtained, the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated.

2.  Associate with the claims file all outstanding VA treatment records from June 2012 to the present.

3.  Schedule the Veteran for a VA examination to assess the nature and etiology of any cardiovascular disease, including disease exhibited by atrial fibrillation, to include whether it is due to presumed Agent Orange exposure.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  The examiner should specifically indicate whether the Veteran exhibits ischemic heart disease.  

For any cardiovascular disease (other than ischemic heart disease) identified, including disease exhibited by atrial fibrillation, the examiner should indicate whether it as likely as not (50 percent probability or more) had its clinical onset in service or is otherwise related to active duty, to include presumed Agent Orange exposure.  

A complete rationale must be provided for any opinion offered.

4.  When the above development has been completed, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




